Case 1:18-cv-00006-MAC-KFG Document 12 Filed 10/27/20 Page 1 of 1 PageID #: 69




 UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


 TROYCE A. LEWIS,                                  §
                                                   §
                 Plaintiff,                        §
                                                   §
 versus                                            §    CIVIL ACTION NO. 1:18-CV-6
                                                   §
 WARDEN LARA,                                      §
                                                   §
                 Defendant.                        §

                      MEMORANDUM ORDER ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Troyce A. Lewis, proceeding pro se, filed this civil rights lawsuit. The court referred this

 matter to the Honorable Keith F. Giblin, United States Magistrate Judge, at Beaumont, Texas, for

 consideration pursuant to applicable laws and orders of the court. The magistrate judge has

 submitted a Report and Recommendation of United States Magistrate Judge recommending this

 lawsuit be dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

          The court has received the Report and Recommendation of United States Magistrate Judge,

 along with the record, pleadings, and all available evidence. No objections were filed to the Report

 and Recommendation.

                                               ORDER

          Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

 and the report of the magistrate judge is ADOPTED. A final judgment will be entered dismissing

 this lawsuit. The dismissal is based on plaintiff’s failure to provide the court with a current

 address. If plaintiff wishes to have this case reinstated, he may do so by providing the court with

 a correct address within 60 days of the date set forth below.


           Signed this date
           Oct 27, 2020
